Citation Nr: 1731431	
Decision Date: 08/04/17    Archive Date: 08/11/17

DOCKET NO.  10-40 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for a bilateral hand disability, as secondary to service-connected ulcerative colitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

J. Negron, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1982 to November 1992. 

This matter comes before the Board of Veterans' Appeals (Board) from a November 2009 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) located in Seattle, Washington.  

The Veteran was provided a hearing in July 2012, and a transcript of the hearing is of record.  This hearing was before a now-retired judge.  In March 2017 correspondence, the Veteran was given the opportunity to request another hearing and notified that if he did not provide a response in 30 days, it would be assumed that he did not want another hearing.  The Veteran did not respond to the letter, and the Board will therefore proceed.

The claim was brought before the Board in January 2013 and was remanded for further development.  The claim was again brought before the Board in April 2016 and was remanded to properly readjudicate the claim.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Althought the Board sincerely regrets the delay, additional development is needed prior to further disposition of the claim.  

In August 2013, the Veteran was provided a VA examination.  The examiner found the Veteran had normal strength in wrist flexion, finger flexions, and finger abduction.  The Veteran did not have motion limitation or evidence of painful motion for any fingers and was able to perform repetitive use.  The examiner further found the Veteran had no functional loss or functional impairment of his fingers and hand but did have pain in his right hand.  The examination additionally showed the Veteran had normal strength for hand grip, no ankylosis, and no functional impairment of the extremity that would warrant prosthesis.  The examination also showed there were no need for assistive devices and no abnormal findings.  The only diagnosis provided was history of fifth digit fracture. 

Following the examination, the examiner opined that the Veteran had no hand findings other than his past history of carpal tunnel syndrome and bilateral fifth digit fracture prior to service, and that there was no evidence that his past hand issues are related to his ulcerative colitis (UC).  He further opined that "a Total Colectomy is generally curative for extrapyramidal symptoms from the UC of the non-degenerative type of arthritis" and that the Veteran had not had a recurrence of UC inflammation in the bowel, the only place where a UC flare would show.  The examiner also stated that the Veteran's radiological findings of no ankylosing spondylitis meant a genetic and complete blood evaluation was not warranted to determine if there was spondyloarthritis.  Lastly, the examiner opined that due to these findings, the Veteran's hand conditions were less likely than not secondary to the ulcerative colitis. 

Although the August 2013 VA examiner provided an opinion and rationale regarding whether the Veteran's bilateral hand conditions were due to his service-connected ulcerative colitis, he provided no opinion regarding whether the Veteran's hand conditions were aggravated by his ulcerative colitis.  38 C.F.R. § 3.310 (2016); Allen v. Brown, 7 Vet. App. 439 (1995).  Therefore, the claims file should be returned to the August 2013 examiner, if available, in order to obtain an opinion regarding whether the Veteran's bilateral hand disability has been aggravated (permanently worsened beyond normal progress of the disorder) by his service-connected ulcerative colitis.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); Barr v. Nicholson, 21 Vet. App. 303 (2007).

Accordingly, the case is REMANDED for the following action:

1.  Return the examination report and claims file to the examiner who conducted the August 2013 VA examination, if available.  The examiner should once again review the claims file and provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current bilateral hand disability is AGGRAVATED (permanent worsening of the underlying disability beyond natural progress) by the service-connected ulcerative colitis.  If aggravation is found, the examiner should also state, to the extent possible, the baseline level of each condition prior to aggravation.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.  Each opinion provided must be fully explained with a complete discussion of the evidence of record and sound medical principles, which may reasonably explain the medical guidance in the study of this case.

If the examiner determines that an examination of the Veteran is necessary to provide the requested opinion with rationale, then such examination should be scheduled.  If the previous examiner is no longer available, then the requested opinion with rationale should be rendered by another qualified examiner.  

2.  After the development requested above has been completed, the record should again be reviewed.  If any benefits sought on appeal remain denied, the Veteran should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Jennifer Hwa
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




